DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control module configured to generate” in claim 1.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification (e.g., par [0043] of the Application Publication) shows that the processor appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. 
If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim 26 is not fall within at least one of the four categories of patent eligible subject matter. 
Claim 26 is directed to a computer program as it recites “[A]non-transitory computer readable program that includes a computer program…”  Claim is directed to the software itself, not a process occurring as a result of executing the software, a machine programmed to operate in accordance with the software nor a manufacture structurally and functionally interconnected with the software in a manner which enables the software to act as a computer component and realize its functionality.  It is also clearly not directed to a composition of matter.  Therefore, claim 26 is non-statutory under 35 U.S.C. 101. 
Claim 26 can be amended to read, “[A] non-transitory computer readable medium that includes a computer program having a program code…” to overcome this rejection.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 14-19, 21-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Moustafa et al. (U.S. Patent Application Publication No. 2020/0314614) and further in view of Malaney (WO 2006/015427).

Regarding Claim 1, Moustafa et al. teaches An apparatus for generating a Quality of Service (QoS) map (Moustafa et al. teaches that QoS map is generated at an application server (par [0042]; FIG. 6)), the QoS map including information related to a predicted QoS for a radio link at different locations of a first mobile transceiver (Moustafa et al. teaches that the QoS map provides a vehicle that uses the QoS map to identify an area of decreased bandwidth (par [0042])), the radio link being between the first mobile transceiver and a second mobile transceiver in a radio environment (Moustafa et al. teaches that the radio links are operated according to any one or more of different radio communication technologies (par [0116]); the collected QoS information includes information about available throughput from different networks or interfaces (par [0038])), the apparatus comprising: one or more interfaces (network interface (FIG. 16)) for communicating in the radio environment (Moustafa et al. teaches that that the collected QoS information includes information about available throughput from different networks or interfaces (par [0038]; FIG. 6), indicating interfaces); and a control module (controller (par [0087]; FIG. 16)) configured to generate the QoS map by: determining information related to a density of mobile transceivers in an area surrounding the first mobile transceiver (Moustafa et al. teaches that the QoS map is used to identify an area of decreased bandwidth (par [0042]), indicating that the congestion area information is determined in generating QoS map), information related to an availability of different Radio Access Technologies (RATs) in the area surrounding the first mobile transceiver (Moustafa et al. teaches that the collected QoS information includes information about coverage, average latency, available throughput from different networks or interfaces, and other QoS information (par [0038])); obtaining information related to a QoS of the radio link for the different RATs (Moustafa et al. teaches that the collected QoS information includes information about coverage, average latency, available throughput from different networks or interfaces, and other QoS information (par [0038]); that the radio links are operated according to any one or more of different radio communication technologies (par [0116])); determining a relationship between the information related to the density, the information related to the distance, and the information related to the QoS of the radio link for the different RATs (Moustafa et al. teaches that the QoS map is used to identify an area of decreased bandwidth (par [0042]); that the collected QoS information includes information about coverage, average latency, available throughput from different networks or interfaces (i.e., information related to the QoS of the radio link for the different RATs), and other QoS information (par [0038]); the QoS map indicates a level of quality for various locations, areas of interference, or other QoS information (par [0039]); the QoS information includes location-based information to generate a network QoE map for each region (par [0039])[NOTE: obtained information needs to be related to radio link for different RATs to generate QoS map for a certain area and a network QoE map]); and storing information related to the relationship for the different locations of the first mobile transceiver to obtain the QoS map (Moustafa et al. teaches that the QoS information includes location-based information to generate a network QoE map for each region (par [0039]), indicating that QoS information is stored).  
	Although teaching that latency and the other QoS information can be included in collected QoS information, and that each communication path of communication paths (e.g., communication hops) between the vehicle and cloud adds to latency (par [0024]), Moustaga et al. does not explicitly teach and information related to a distance between the first and the second mobile transceivers.  Malaney teaches such a limitation. 
	Malaney is directed to Quality of Service Seeker.  More specifically, Malaney teaches that a QoS map could indicate to the user the quality of the connection that will be obtained from their current location (page 7, lines 29-30).  Further, Malaney teaches that the QoS map not only be dependent on the location of the sender, but also on the location of the receiver (page 15, lines 3-4).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Moustafa et al. so that the information related to a distance between the first and second mobile transceivers is determined, as taught by Malaney.  The modification would have allowed the system to manage wireless communications system more effectively (see Malaney, page 1, lines 6-9). 

Regarding Claim 2, the combined teachings of Moustafa et al. and Malaney teach The apparatus of claim 1, and further, the references teach wherein the determining of the relationship includes modelling the relationship between the information related to the density, the information related to the distance, and the information related to the QoS of the radio link for the different RATs using statistical models or machine learning (Moustafa et al. teaches that a QoS system provides a predictive QoS adjustment based on machine learning (par [0040])).  

Regarding Claim 3, the combined teachings of Moustafa et al. and Malaney teach The apparatus of claim 2, and further, the references teach wherein the statistical models or the machine learning use at least one element of the group that includes a generalized linear regression, a general additive model, a multi-layer perceptron regression, and a Gaussian mixture (Moustafa et al. teaches that the vehicle trains its internal QoS machine learning model based on frequent trip, frequently used vehicle services, available and demanded resources, and other information (par [0042]), which is general additive model).  

Regarding Claim 4, the combined teachings of Moustafa et al. and Malaney teach The apparatus of claim 1, and further, the references teach further comprising determining the relationship based on a location of the second mobile transceiver and storing the relationship for different combinations of locations of the first and second mobile transceivers (Malaney teaches that a QoS map could indicates to a user that a certain physical area is good if the end connection is 1km due south, but bad if the end connection is 1km due south (page 15, lines 3-9)).   The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 5, the combined teachings of Moustafa et al. and Malaney teach The apparatus of claim 1, and further, the references teach further comprising predicting a QoS for a radio link between the first and second mobile transceivers (Moustafa et al. teaches that the collected QoS information includes information about coverage, average latency, available throughput from different networks or interfaces (i.e., information related to the QoS of the radio link for the different RATs), and other QoS information (par [0038]); that the radio links are operated according to any one or more of different radio communication technologies (par [0116])).  

Regarding Claim 6, the combined teachings of Moustafa et al. and Malaney teach The apparatus of claim 1, and further, the references teach further comprising receiving a request for predicting a QoS for a service from a requesting mobile transceiver (Malaney teaches that an updated QoS map is requested once a connection is established (page 6, lines 2-3)).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 8, the combined teachings of Moustafa et al. and Malaney teach The apparatus of claim 1, and further, the references teach wherein the area surrounding the first mobile transceiver corresponds to a geographical region (Moustafa et al. teaches that the generated network QoE map provides the prediction of QoE for services per region, and is communicated to vehicles approaching that location or application sources (par [0039]); the QoS map indicates a level of quality for various locations, areas of interferences, or other QoS information (par [0039])).  

Regarding Claim 9, the combined teachings of Moustafa et al. and Malaney teach The apparatus of claim 1, and further, the references teach further comprising determining the relationship for multiple different areas (Malaney teaches that a QoS map could indicates to a user that a certain physical area is good if the end connection is 1km due south, but bad if the end connection is 1km due south (page 15, lines 3-9)).   The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 10, the combined teachings of Moustafa et al. and Malaney teach The apparatus of claim 1, and further, the references teach wherein the first and second mobile transceivers are transportation vehicles (Moustafa et al. teaches that a single vehicle is designated as a reporting vehicle and other nearby vehicles associated with the reporting vehicles receive direct QoS information from the reporting vehicle (par [0039])).

Regarding Claims 14-19 and 21-23, Claims 14-19 and 21-23 are directed to method claims and they do not teach or further define over the limitations recited in claims 1-6 and 8-10.   Therefore, claims 14-19 and 21-23 are also rejected for similar reasons set forth in claims 1-6 and 8-10.

Regarding Claim 26, Moustafa et al. teaches A non-transitory computer readable program (par [0088])) that includes a computer program having a program code for performing the method of claim 14, when the computer program is executed on a computer, a processor, or a programmable hardware component.
	
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moustafa et al. (U.S. Patent Application Publication No. 2020/0314614), Malaney (WO 2006/015427), and further in view of Gopinathan et al. (U.S. Patent Application Publication No. 2016/0261516).

Regarding Claim 7, the combined teachings of Moustafa et al. and Malaney teach The apparatus of claim 6, and further, the references teach and providing information related to the RAT or the RAT combination and the predicted QoS to the requesting mobile transceiver (Moustafa et al. teaches that the generated network QoE provides the prediction of QoE for services per region, and is communicated to vehicles approaching that location or application sources (par [0039])).  
Although the references teach different RAT and evaluating QoS, the references do not explicitly teach further comprising evaluating a RAT or a RAT combination for the service, predicting a QoS for the RAT or the RAT combination based on the QoS map.  Gopinathan et al. teaches such limitations. 
	Gopinathan et al. is directed to system and method for dynamic bandwidth adjustments for cellular interfaces in a network environment.  More specifically, Gopinathan et al. teaches that based on an expected availability of bandwidth for a cellular interface of a router, a QoS policy map can be configured which can be used to attach a given QoS service policy to the cellular interface during operation when the cellular interface bandwidth is set based on predicted average throughput for the cellular interface (par [0066]; FIG. 1A, FIG. 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Moustafa et al. and Malaney so that the RAT is evaluated, a QoS for the RAT is predicted based on the QoS map, and information related to the RAT is provided, as taught by Gopinathan et al.  The modification would have allowed the system to adjust bandwidth dynamically (see Gopinathan et al., par [0002]).

Regarding Claim 20, Claim 20 is directed to a method claim and it does not teach or further define over the limitations recited in claim 7.   Therefore, claim 20 is also rejected for similar reasons set forth in claim 7.

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Moustafa et al. (U.S. Patent Application Publication No. 2020/0314614), Malaney (WO 2006/015427), and further in view of Mahimkar et al. (U.S. Patent Application Publication No. 2015/0146514).

Regarding Claim 11, the combined teachings of Moustafa et al. and Malaney teach The apparatus of claim 10, and although teaching the area with decreased bandwidth to indicate density of the area, the references do not explicitly teach wherein the information related to the density of mobile transceivers in the area surrounding the first mobile transceiver comprises information related to a density of surrounding transportation vehicles in a cell model.  Mahimkar et al. teaches such a limitation. 
	Mahimkar et al. is directed to efficient cell site outage mitigation.  More specifically, Mahimkar et al. teaches that an area can have a high density of mobile devices and another area can have a lower density of mobile devices, wherein the area is in a cell model (par [0032]; FIG. 1).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Moustafa et al. and Malaney so that the density of mobile transceivers in the area surrounding the first mobile transceiver comprises information related to a density of surrounding transportation vehicles in a cell model, as taught by Mahimkar et al.  The modification would have allowed the system to efficiently mitigate cell coverage disruptions caused by either unplanned equipment failures or planned outrage (see Mahimkar et al., par [0014]). 

Regarding Claim 24, Claim 24 is directed to a method claim and it does not teach or further define over the limitations recited in claim 11.   Therefore, claim 24 is also rejected for similar reasons set forth in claim 11.

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Moustafa et al. (U.S. Patent Application Publication No. 2020/0314614), Malaney (WO 2006/015427), and further in view of Ricci (U.S. Patent Application Publication No. 2014/0310075).

Regarding Claim 12, the combined teachings of Moustafa et al. and Malaney teach The apparatus of claim 1, however, the references do not explicitly teach wherein the information related to the availability of the different RATs in the area surrounding the first mobile transceiver comprises information related to a penetration rate of RATs in a geographical region.  Ricci teaches such a limitation. 
	Ricci is directed to automatic payment of feeds based on vehicle location and user detection.  More specifically, Ricci teaches that the network monitoring module can contact communication network providers of networks using communication network to obtain up-to-date maps of coverage areas and information on rate changes for communication networks (par [0723]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Moustafa et al. and Malaney so that the information related to the availability of the different RATs in the area surrounding the first mobile transceiver comprises information related to a penetration rate of RATs in a geographical region as taught by Ricci.  The modification would have allowed the system to provide recommendations on efficient use of communications network (see Ricci, par [0118]). 

Regarding Claim 25, Claim 25 is directed to a method claim and it does not teach or further define over the limitations recited in claim 12.   Therefore, claim 25 is also rejected for similar reasons set forth in claim 12.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moustafa et al. (U.S. Patent Application Publication No. 2020/0314614), Malaney (WO 2006/015427), and further in view of Xin (U.S. Patent Application Publication No. 2020/0374743).

Regarding Claim 13, although the combined teachings of Moustafa et al. and Malaney teach that the vehicle gathers QoS information and that the machine learning device is executed in the vehicle, the references do not explicitly teach A transportation vehicle (comprising the apparatus of claim 1.  Xin et al. teaches such a limitation. 
	Xin et al. is directed to method for determining QoS description information and apparatus.  More specifically, Xin et al. teaches that the terminal device generates or map a corresponding QoS policy based on the QoS description information (par [0149]).   The terminal device includes a vehicle-mounted device (par [0114]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Moustafa et al. and Malaney so that the transportation vehicle comprises the apparatus, as taught by Xin.  The modification would have allowed the system to ensure the quality of service of the service (see Xin, par [0004]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414